                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                              )
MARASCO & NESSELBUSH, LLP,                    )
   Plaintiff,                                 )
                                              )
      v.                                      )
                                              )
TARA COLLINS, in her official capacity        )
as Supervisory Attorney of the Office of      )
Disability Adjudication and Review;           )         C.A. No. 17-317-JJM-LDA
CAROLYN TEDINO, in her official               )
capacity as Regional Management Officer       )
for Boston Social Security Achninistration;   )
SOCIAL SECURITY ADMINISTRATION,               )
by and through ANDREvV SAUL, 1 in his         )
official capacity as Commissioner of the      )
Social Security Administration,               )
       Defendants.                            )

                           MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., Chief United States District Judge.

      Marasco & Nesselbush, LLP ("JVI&N") sues the Social Security Administration

and employees Tara Collins and Carolyn Teclino, each in their official capacity

(collectively, the "SSA"), alleging that the SSA has violated M&N's constitutional

rights through its arbitrary and irrational conduct regarding the payment of

attorney's fees in Social Security disability cases.     M&N moves for summary

judgment on Counts V, VI, and VII of its First Amended Complaint. ECF No. 43.

The SSA opposes M&N's motion for smnmary judgment and files its own motion for

summ1uy judgment. ECF No. 45.



      1 Andrew Saul, as the current Commissioner of the Social Security
Administration, is automatically substituted as a party under Feel. R. Civ. P. 25(cl).
I.      BACKGROUND & FACTS

        Three counts remain from M&N's First Amended Complaint-Counts V, VI,

and VII-each alleging a constitutional violation for which JVI&N is seeking

declaratory judgment. ECF No. 19 at 43-48, ilil152-76. The Court will briefly review

the facts rolevant to these motions.

        M&N, a Rhode Island law firm 2 practicing Social Security disability law,

employs salaried associate attorneys. ECF No.      44   at   1, i1i11,   5-6. Pursuant to the

terms of their employment, M&N's associates have no right to tho attorney's foes that

the SSA pays them, and their salaries do not depend on the amount of foes generated

by tho disability cases they represent. Id. at 2, ilif6·7. To effectuate this, each JVI&N

associate must sig11 a Limited Power of Attorney (the "Power of Attorney") that

acknowledges that any attorney's foes are lVI&N's property. Id. at 3, ilil15·17. The

Power of Attorney states, in relevant part:

       I acknowledge that I am a salaried employee oflVlarasco & Nesselbush,
       and I warrant that I do not represent any Social Security clients outside
       of the employ of lVIarasco & Nesselbush. In the event of my separation
       from the law firm oflVIarasco & Nesselbush, I hereby waive payment of
       any attorney fees relative to any disability claim in which I entered an
       Appointment of Representative form (1696) while employee! by Marasco
       & Nesselbush through the elate of separation. I acknowledge that any
       and all fees owed to me by the SSA arc, in fact, the property of Marasco
       & Nosselbush.

Id. at if16.




       2M&N is a limited liability partnership. The Rhode Island Supreme Court
allows entities such as M&N to practice law in Rhode Island. See R.I. Sup. Ct. R. 10.


                                           2
       The SSA has full regulatory control over representation m Social Security

disability cases and the payment of foes to a representative.        See 20 C.F.R. §§

404.1700-404.1799.      Under its regulations,     the SSA provides that only a

"representative" may charge and collect attorney's fees. Id. § 404.1703, 404.1720.

Consistent with the statutory grant provided to the SSA, a "representative" may be

an attorney or a nmrattorney.      See 42 U.S.C. §406(a); 20 C.F.R. § 404.1703.        A

rnpresentative is defined as "an attorney ... or a person other than an attorney ...

whom [the claimant] appoint[s] to represent [him or her] in dealings with [SSA]." 20

C.F.R. § 404.1703.    As noted in the SSA's internal operating instructions, "only

individual persons may be appointed and act as representatives before SSA," and "an

entity such as a fil'ln, partnership, legal corporation, or other organization is not an

individual person; therefore, the claimant may not appoint an entity to act as his or

her representative." Program Operations Manual System ("POMS") General ("GN")

03910.020(B)(3).'1 Tho SSA may refuse to recognize the individual a claimant chooses

to appoint as representative if the person does not meet the requirements set out in

its regulations. 20 C.F.R. § 404.1705(c). Once appointed, a representative, on behalf

of the claimant, may obtain information about the claim, submit evidence, make

statements about the claim, and make requests regarding the proceedings.             Id.

§404.17 lO(a). The representative will also receive from tho SSA notices, copies of

administrative actions, determinations or decisions, and requests for information or



      '1  POMS is the "primary source of information used by Social Security
employees to process claims for Social Security benefits" and is available at
https ://secure .ssa. gov/poms .nsfi'home !readform.

                                          3
evidence.    Id. § 404.1715.     The SSA allows a claimant to appoint several

rnprescntatives. POIVIS GN 03910.040(D). The SSA requires representatives from

the same firm who are working on the same case to sign a single fee agreement.

Hearings, Appeals, and Litigation Law IVIanual ("HALLEX") I·l·2·3(B):1                If a

representative ciaos not sign the fee agreement, the SSA will treat the representative

as having waived his or her right to charge and collect a fee. Id.

       Because law firms are not recognized as "representatives" under the SSA's

rules and thus may not charge or collect fees, attorney fee payments arc made only

to individual attorneys. Sou 20 C.F.R. § 404.1720. Individual attorneys can only

collect fees if the SSA approves of the fee and an unauthorized fee collection can load

to criminal prosecution under 42 U.S.C. § 406(a)(5). Additionally, the attorney can

lose his or her right to practice before tho SSA under 20 C.F.R. §§ 404.17 40(c)(2) and

404.1745(b), (c).

      Tho    SSA provides      two   alternative   processes for     attorneys   to   seek

authorizations of attorney's feos-(i) the fee agreement process and (ii) the fee

petition process.   POMS GN 03920.001.         Under the fee agreement process, the

representative may file a fee agreement with the SSA before the SSA decides the

claim. Id. Such fee agreement may not provide for a fee great.er than 25% of the past·

clue benefits awarded to the claimant, and the fee may not be more than the statutory

maximum, cunently $6,000. POMS GN 03940.003(B)(3). Under the fee petition



      ·I HALLEX specifies tho "procedures for carrying out [the SSA's] policy and

prnvides guidance for processing and adjudicating claims at the hearing, Appeals
Council, and civil action levels." HALLEX I· 1·0·1 ("Purpose").


                                           4
pl'ocoss, the l'epl'esentative petitions for a fee after the representation has ended,

submitting a fee petition, time records, and a description of the work performed on

behalf of tho claimant. POMS GN 03930.020. The SSA reviews the fee petition and

supporting materials and, at its discretion, may authorizes a fee.           20 C.F.R. §

404.1725. Upon authorization of a foe, the SSA deposits tho authorized fee into a

bank account in tho name of tho individual representative. POJVIS GN 03920.0l 7(C).

To facilitate this payment, M&N establishes joint bank accounts with each of its

associates. ECF No. 44 at 4, 11 19. After the SSA deposits the fees generated by

M&N's associates into these accounts, M&N transfers the feos into its own operating

account pursuant to the Power of Attorney. Id. at 11 20. If an associate leaves M&N

ancl withdraws tho Power of Attorney, M&N cannot submit a fee petition in that

associate's name or transfer the foes from that associate's account under the threat

of criminal prosecution. Id. at G-7, 1111 37·40. In such scenario, M&N must contact

the fo!'mel' associate to obtain tho appropl'iate authol'ization. Id.

      Uncle!' tho SSA rules, attol'neys who leave a law fil'm to wo!'k for the

gove!'nment must waive any fees not authorized before                   their government

employment. See ECF No. 44 at 7-8, il11 54-55; ECF No. 19-9 at 2-4. This means that

any fee request filed, but not adjudicated, before an attorney's government

employment will not be paid. ECF No. 19-9 at 2-4. M&N experienced this when three

of its associate attorneys-Joseph Wilson, Paul Dorsey, and Kyle Posey-left to work

for the SSA. ECF No. 44 at G-7, 10·14, 111141-53, 65-83. Messrs. Wilson, Dorsey, and

Posey needed to withdraw and waive all attorney's fees in cases before the SSA




                                            5
pending as of their employment with the SSA. Id. at 7-8,   iii! 54-55. Following these
withdrawals, M&N sought payment for work performed by these individuals but was

denied. ECF No. 43 at 15. In denying these fee requests, the SSA informed M&N

that, unless the fee was authorized before its former associates' government service,

tho SSA could not authorize the collection of the waived fees. ECF No. 44 at 10,   ii 64.
M&N experienced similar denials after two additional associates, Jennifer Belanger

and Valerie Diaz, were both hired by the SSA in July 2018. ECF No. 44 at 14-17,      ilil
84-86, 92-102.

      M&N has submit.toe! testimony from attorneys at two other Rhode Island law

firms, Green & Greenberg and the Law Office of Attorney Richard Bruce Feinstein,

stating that the SSA has paid attorney's fees under circumstances similar to what

M&N experienced. Id. at 17-18,     ilil 104, 108; ECF Nos. 44-16, 44-17. Like M&N,
these firms employ salaried associates to work on Social Security disability cases,

some of whom left and entered government service. ECF No. 44 at 17-18,        ilil 105,
109-111. But, unlike !VI&N, these attorneys claim to have had no difficulty receiving

payment from the SSA for work performed by such associates prior to their

government employment. Id. at    ~ii   106-107, 112.

II.   STANDARD OF REVIEW

      vVhen ruling on a motion for summary judgment, the court must look to the

record and view all the facts and .inferences therefrom in the light most favorable to

tho nonmoving party. Co11611e11tal Gas. Co. v. Canachan Unh7• his. Co., 924 F.2d 370,

373 (1st Cir. 1991). Once this is clone, Fed. R. Civ. P. 56(c) requires that summary




                                            6
judgment be granted if there is no issue as to any material fact and the moving party

is entitled to judgment as a matter of law. Id. The parties have both filed motions

for summary judgment, but "[t]he presence of cross· motions for summary judgment

neither dilutes nor distorts this standard of review." Jlllandel v. Boston Phoenix, Inc.,

15G F.3d 198, 205 (1st Cir. 200G).
1                                         In evaluating cross·motions, the court must

cletennine whether either party is entitled to judgment as a matter of law based on

the undisputed facts. Scottsdale Ins. Co. v. Ton·es, 561 F.3cl 7 4, 77 (1st Cir. 2009).

III.   DISCUSSION

       In its motion for summary judgment, M&N argues that the SSA has violated

its constitutional right to procedural clue process (Count V), substantive clue process

(Count VI), and equal protection (Count VII). ECF No. 43 at 21 ·34.

       In opposition to M&N's motion for summary judgment and in support of its

cross·motion, the SSA asserts three main arguments. First, according to the SSA,

M&N never had a property interest in the fees it claims it was denied and therefore,

consistent with the general principle of constitutional avoidance, the Court should

resolve this dispute without analyzing the constitutional questions. ECF No. 45 at 9.

Second, the SSA claims that IVI&N has not presented enough evidence to support

cognizable equal protection and clue process constitutional challenges. Id. at 14·30.

And third, the SSA argues that it can articulate plausible rational bases for the

challenged regulations, which cannot be negated by M&N as required to succeed on

a rational· basis review. Id. at 30·48.




                                            7
      A.     Constitutional Avoidance

      According to the SSA, the Court can properly grant its cross-motion for

sumnuuy judgment on all three remanung counts as a matter of contract

interpretation, which would relieve the Court from having to decide M&N's

constitutional challenges. ECF No. 45 at 10. The SSA's argument is based on tho

assertion that M&N never had a property interest in the fees it claims it was denied

because J\!I&N cannot obtain fees properly waived by the individuals who performed

the services meriting those fees. Id. at 12-13. The SSA contends that tho Power of

Attorney that M&N required its associates to sign when they began their

employment, establishes JVI&N's property interest in fees generated by the associates

that are "owed" to the associates by the SSA. Id The SSA's argument continues that

because a foe is not owed to a representative, unless it has first been authorized by

the SSA, the Power of Attorney does not convey a property interest in any fee not yet

approved and authorized by the SSA when the attorney who generated that fee ended

his or her employment with M&N. Id. The SSA argues that M&N has failed to

establish that any of the foes in the cases it identifies were approved and authorized

prior to the attorney leaving J\!I&N. Id. at 13. And when the attorneys left .M&N, the

SSA asserts that those attorneys waived their interest in any fee. Id.

      The SSA also argues that even if it approved an attorney's fee after a former

attorney ended employment with M&N, that fee was not "owed" because the attorney

waived payment of the fee upon leaving M&N. Id. That waiver would be effective on

the attorney's separation from M&N, preventing the attorney from undertaking any

efforts to collect the fee. Id. Consequently, the SSA argues that while the Power of


                                          8
Attorney purports to give M&N tho authority to perform any actions the former

attorney "might or could do personally," it conveys no right at all with respect to

waived fees. Id.

       M&N challenges the SSA's constitutional avoidance argument with several

points. First., in making this argument., M&N contends that the SSA ignores the fact

that M&N's claims are viable based on events that occurred before its associates left,

including having to maintain joint bank accounts with every one of its associates,

causing administrative and tax burdens. ECF No. 53 at 2. Additionally, M&N argues

that. the SSA is misinterpreting tho substance of its Power of Attorney, which is

between M&N and its departing associate to ensure that the departing associate will

not attempt to keep attorney's fees for cases worked on while employee! at M&N. Id

at 2·3. Moreover, lVf&N argues that because only constitutional claims remain and

there is no breach of contract claim, there exists no other ground to decide these

motions. Id. at 3. Finally, M&N challenges the SSA's argument as circular, noting

that the only reason it cannot collect fees on behalf of its associates is clue to the SSA's

prnctice of not recogni'°ing law firms when authorizing attorney's fees. Id. at 3·4.

       vVhile the Court must follow the "well·establishecl principle governing the

prudent exercise of th[e] Court's jurisdiction" that prevents the Court from deciding

a constitutional question "if there is some other ground upon which to dispose of the

case," it. fincl8 no other grounds on which to dispose the remaining claims of this case.

1Vorthwest Austin J11un. Utili~v Dist. 1Vo. One v. Holdc1; 557 U.S. 193, 205 (2009)

(citing Escambia C~v. v. J11cil1illan, 466 U.S. 48, 51, 104 (1984) (per curium)). Unlike




                                             9
the cases that the SSA cites, which contained alternative grounds for resolution, tho

remaining claims in this case arc based solely on constitutional violations.          See

 Vaquen·a Tres   11!/m~jitas,   Inc. v. Pagan, 748 F.3d 21, 26 (1st Cir. 2014); ACLU v. US

Conference of' Catholic Bishops, 705 F.3d 44, 52 (1st Cir. 2013). If the Court was to

follow the SSA's suggestion by deciding this case through interpretation of tho Power

of Attorney,     the    Court would be transforming M&N's properly presented

constitutional    questions       to   questions of contract interpretation.     Further,

interpretation of tho Power of Attorney would leave unresolved whether the SSA's

practice of not rocogni2ing law firms when authorizing attorney's fees, which has

catrned i'vI&N to enter the Power of Attorney with its associates, is constitutional.

Thus, finding it "absolutely necessary" for resolving the current motions, the Court

will analyze each of the alleged constitutional violations in turn. Ash wandel' v. Tenn.

Valley Auth., 297 U.S. 288, 347 (1936).

      B.     Count V: Procedural Due Process

      Tn Count V, M&N seeks declaratory relief for procedural due process violations

after being denied any mechanism or procedure to challenge the SSA's refusal to pay

it attorney's fees. ECF No. 19 at 1111152·59.

      To establish a procedural due process claim, a plaintiff must demonstrate "[1]

'a prnpe1ty interest as defined by state law' and [2] that the defendants deprived [it.]

of this property interest without constitutionally adequate process." Garcfa ·Rubiera

v. Fortwio, GG5 F.3d 2G1, 270 (1st Cir. 2011) (citing SFIY Arecibo, Ltd v. Rodriguez,

1115 F.3d 135, 139 (1st Cir. 2005)). JVI&N argues it is entitled to summary judgment

on this claim because it has a protoctable property interest in attorney's foes


                                               10
genen1tecl by its associates and the SSA deprived IVI&N of that property interest

without any process. ECF No. 43 at 33.

       The SSA counters that M&N's procedural clue process claim fails because, as a

matter of law, M&N, as a law firm, cannot have a property interest in attorney's fees

authmized under Section 20G(a) of the Social Security Act. ECF No. 45 at 14, 24. The

SSA contends that even ifM&N did have such an interest, that interest would depend

on the SSA's exercise of its discretion and thus would not be a "legitimate claim of

entitlement" protected by procedural clue process. Id. at 27 (citing Town of Castle

Rock v. Conzales, 5,15 U.S. 748, 75G (2005)). In making this argument, the SSA notes

that prococlural due process does not protect everything that might be described a

"benefit." Id.

       The Court agrees with the SSA in finding that M&N's procedural duo process

claim fails because IVI&N does not have a property interest in representative

attorney's fees authmizecl by the SSA Section 20G(a) of the Social Security Act states

that only representatives may receive fees for representation before the SSA and

provides the SSA with the authority to "prescribe rules and regulations governing the

recognition of agents or other persons, other than attorneys .... " 42 U.S.C. § 40G(a)(l).

While Congress mandated tho SSA to recognize attorneys as representatives, it

grantee! the SSA the authority to define what "other persons" it would also recognize.

See id. The SSA could have chosen to recognize entities, such as law firms, but it

instead promulgated regulations providing that only an individual may be appointed

as a representative by defining "representative" as "an attorn£'.vwho meets all of the




                                           11
t·equirumcnts of§ ,JO,l.1705(a), or a person other than an attorney who meets all of

the requirnments of§ 404.l 705(b)."            20 C.F.R. § 404.1703 (emphasis added).               As

argued by the SSA and found by other courts, the regulations contemplate

             .
representa t 10n                                                  . " no t. an a·tt·ornoy, " w1.ti10u t
                 l iy an " [a ] t..t ornoy" or a " person " w I10 is

including representation by an "entity," which is defined separately and includes

partnerships such as M&N. See People with Disabilities Found v. Be11:vl11Jl, No. 15·

CV-02570· HSG, 2017 WL 1398275, at *'1 (N.D. Cal. Apr. 19, 2017) (citing 20 C.F.R. §

404.1705(c)); see also 20 C.F.R. § 404.1705(a)·(c). In choosing not to recognize entities

like M&N as representatives, the SSA has made a reasonable choice within the

statutory grant of its authority and, as such, the Court will not disturb that choice.

See Chevron, U,S'.A., Inc. v. 1\Tat. Res. Def. Council, Inc., 467 U.S. 837, 845 (1984); soo

nlso Oundnmuz v. Bowen, 859 F.2d 762, 768 (9th Cir. 1988) ("Where the

administrative choice represents a reasonable accommodation of conflicting policies

that were committed to the agency's care by statute, it should not be disturbed unless

it appears in the statute or its legislative history that tho accommodation is not one

Congress would have sanctioned.").

       M&N attempts to negate this interpretation by arguing that to find a property

interest, it does not matter that the SSA does not allow law firms to represent

claimants because prnperty interests can be created in other ways, including through

private contracts such as those between M&N and its associates and clients. ECF

No. 53 at 9. The flaw in this argument is that any contract governing the payment

of representative foes is conditioned on the statutory requirements of Section 20G(a)




                                                 12
of the Social Socm·ity Act, which sots forth that an attorney may be entitled to a

reasonable fee only as determined by the SSA.           See 42 U.S.C. § 406; see also

Culbertson v. Benyl11Jl, 139 S. Ct. 517, 520 (2019) ("If tho claimant obtains a

favornble agency determination, tho Agency may allot 'a reasonable fee to compensate

such attorney for the services performed by him."'); see also Siler v. Heckle1; 583 F.

Supp. 1110, 1112 (N.D. Ga. Apr. 26, 1984) (citing Pepe v. Schweiker, 565 F. Supp. 97

(E. D. Pa. June 13, l~l83)). In determining whether a fee is reasonable, the SSA has

broad discretion and may deny the payment ofa fee to a representative. See42 U.S.C.

§ 40G. For example, a foe request may be rejected based on an agreement providing

for a fee more than the statutory limit.         See 42 U.S.C. § 406(a)(2); POMS GN

03940.003.D.3.    The SSA may also deny a fee request if it determines that a

representative provided incompetent representation. 20 C.F.R. §§ 404.l 725(b)(l)(iii).

When "government officials may grant or deny [a benefit] in their discretion," the

benefit is not a protected entitlement. Town of Castle Rock, 545 U.S. at 756 (citing

J(y. Dept. of Con'.   V.   Thomas, 490 U.S. 454, 462-63 (1989)). vVithout a legitimate

claim of entitlement., a violation of procedural clue process cannot be established as

there must be more than a "unilateral expectation" of a property interest. See id.; see

nlso !(npps v. T+'ing; 404 F.3d 105, 115·16 (2cl Cir. 2005) ("[w]hether a benefit invests

the applicant. with a 'claim of entitlement' or merely a 'unilateral expectation' is

determined by the amount of discretion the disbursing agency retains .... ") (citing

Colson ex rel. Colson v. S1Jlmnn, 35 F.3cl 106, 107 (2d Cir. 1994)). Boca use the grnnt

of attorney's foes depends on the SSA's exercise of its discretion, neither IvI&N nor its




                                            13
funner associates can show a "legitimate claim of entitlement" to such fees that is

sufficient enough to establish a property interest for a prncedural clue process claim.

See Town of' Castle Rock, 545 U.S. at 756. Without such property interest, sumnrnry

judgment on this count must be granted in favor of the SSA.

          C.        Count VI: Substantive Due Process

          In Count VI, M&N argues that tho SSA's regulations violate its substantive

clue process rights. ECF No. HJ at          iliJ 160·65. Noting that the SSA recognizes law
firms for tax reporting purposes, distributes payments to attorneys differently

depending on whether they work at tho same firm, different firms, or as sole

practitioners, and authoriL:es fees to law firms for Social Security disability work in

federal courts, M&N contends that the SSA regulations are "arbitrary and irrational."

ECF No. 43 at 29, 31.

       In response to M&N's assertions, the SSA argues that Congress delegated it

"broad authority" to regulate the recognition of representatives and the disbursement

of foes and argues that its regulations are reasonably and rationally related to that

mandate. ECF No. 45 at 37. It states that its primary rationale for its regulatory

scheme of recognizing individuals rather than law firms is to enable the SSA to

"ensure quality, protect the rights of claimants, and ensure that claimants have the

information they need to make sound decisions with respect to their benefits." Id.

Allowing entities to represent claimants, according to the SSA, would create concerns

related        to   "effective   claimant   representation,   representative   conduct   and

accountability, privacy, and efficiency." Id. at 36. But by recognizing only individuals

as representatives, the SSA claims to be able to more efficiently conduct business


                                                14
with representatives and monitor representatives' compliance with its regulations.

Id. at 32·33. That is because once a claimant's appointment of a representative is

rncognized, the SSA conducts business directly with that representative, including

sending notices and disclosing confidential information about the claimant. Id. To

conduct this business, tho SSA must be able to apply all its rules to the representative

in an efficient and effective manner, including its disclosure rules for access to

confidential claimant. information and third·party disclosure rules, designed to

cnsurn that. a rnpresontative does not disclose confidential claimant information to

unauthorized individuals, as well as its representative sanction rules, intended to

ensure representatives obey the SSA's standards of practice. Id. Working directly

with an individual, according to the SSA, allows it to monitor compliance with these

rules and address violations, as necessary, more efficiently than if it needed to

recognize an entity that can dissolve, reorganize, or attempt t.o shift responsibilities

to individuals, such as administrative staff, who could evade the SSA's sanctions. Id.

at 33.

         \Nhilo protecting claimants against representation by unscrupulous or

inattentive entities is important, the SSA claims that it is also concerned with

protecting itself against claimants who would seek to appeal an unfavorable decision

by claiming they did not knowingly appoint the representative who appeared at their

hearing. Id. at 35. '!'he SSA argues that by requiring claimants to knowingly appoint

a specific individual to ropresent thorn, as opposed to an entity, guards the SSA




                                          15
against later claims by the claimant that they were represented by an unknown or

unqualified representative. Id.

         As the Court not.eel in its previous Order (ECF No. 32 at 9), a plaintiff need not

show a violation of a protected liberty interest to establish a substantive due process

claim.    See Cook v. Gates, 528 F.3d 42, 48 n.3 (1st Cir. 2008).          In such cases,

"challenges are reviewed under the rational basis standard." Id. Government action

has a rntional basis whore it is "rationally related to a legitimate governmental

interest."   Id. (citing I-feller v. Doe ex rel. Doe, 509 U.S. 312, 320 (1993)).      "The

government, however, cannot pursue its interest(s) in an arbitrary manner."

Vaqueria Trcs Jl101uitns, Inc. v. Lnboy, No. 04·1840 (DRD), 2007 WL 7733665, at *26

(D.P.R July 13, 2007). But "[r]emedial choices mado by the appropriate legislative

or regulatory body are invested with a strong presumption of validity," and are

rebut table only if '"there exists no fairly conceivable set of facts that could ground a

rational relationship between the challenged classification .and the government's

legitimate goals."' Jl!/edeiros v. Vincent, 431 F.3d 25, 29 (1st Cir. 2005) (citing H!ine

nnd Spi1its Rctmlers, Inc. v. R.1, 418 F.3d 36, 54 (1st Cir.2005)), abrogated on other

grounds by Bond v. United Stntes, 564 U.S. 211 (2011). Although the assumptions

underlying a proffered rational may be erroneous, "tho very fact that they are

'arguable' is sufficient, on rational·basis review, to 'immunize' the [regulatory] choice

from constitutional challenge." Helle1; 509 U.S. at 333 (citing F. CC v. Beach Comm.,

Inc., 508 U.S. 307, ;320 (1993)). The choice of a regulator within its statutory grant of

authority "is not subject to courtroom fact-finding and may be based on rational




                                            16
spoculation unsupported by evidence or empirical data." See Beach Comm., 508 U.S.

at 315 (citing   [7.111ce v. BradleJ~   440 U.S. 93, lll).

       The   Court finds       that M&N has not met the "daunting burden of

demonstrating" that the SSA's regulations for the disbursement of representative

fees has no conceivable rational basis. llfedeiros, 431 F.3d at 31. M&N has neither

submitted evidence, nor raised a dispute of material fact, that challenges the SSA's

rational basis for its regulatory regime in serving administrative efficiency,

prntect.ing claimants' rights, and providing for easier oversight of representatives for

compliance with tho SSA's rules and regulations. ECF No. 45 at 36-37. In .response

to Lhis proffered rational, M&N argues that monitoring law firms for compliance with

the SSA rules regarding representations would be no more difficult than tracking

individual attorneys. ECF No. 50 at 7-8. In making this argument, M&N notes that

law firms aro also required to be licensed like individual attorneys and thus could be

supervised and sanctioned and that the SSA already tracks law firms for tax

reporting purposes.      ECF No. 50 at 7-8. The test of rationality, however, is not

whether an alternative met.hod would be more difficult but whether "there exists no

fairly conceivable set of facts that could ground a rational relationship between the

challenged classification and the government's legitimate goals." llfedeiros, 431 F.3d

at 29. Tlrns, although the SSA may not have chosen "the best moans to accomplish"

its purpose, that does not mean its regulation has no rational basis. J11Lws. Ed of

Retirement v. Jlfurgitz, 427 U.S. 307, 316 (1976) ("[T]he State perhaps has not chosen

the best means to accomplish this purpose. But where rationality is the test, a State




                                                17
'does not violate the Equal Protection Clause merely because the classifications made

by its laws are imporfoct'" (citing Dandn'dgo v. TYilh~7ms, 397 U.S. 471, 485 (1970)));

see also Jl1cdeiros, 431 F.3d at 31 ("Once a rational basis is identified, [courts] must

uphold the statute or regulation even in cases when there is no empirical data in the

record Lo suppmt the assumptions underlying the chosen remedy.").              That other

means are available and may be better suited to the achievement of tho SSA's goals-

for example, rncognizing law firms as opposed to individuals-is not relevant under

rational basis review. See fl.c7ncc, 440 U.S. at 103, n. 20; see also Donahue v.    Ci~v   of

Ro&., 371 F.3c\ 7, 15 (1st Cir. 2004) (noting that facts that could provide a rational

basis need not be supported by the record, and any "'plausible' justification will

suffice"), cert. deniecl, 543 U.S. 987 (2004).

       While M&N is col'l'ect to note that summary judgment should not be entered if

there is a dispute of material fact over whether the SSA has a rational basis for its

actions, the Court disagrees that such a dispute exists. ECF No. 50 at 3 (citing

J(oynok v. Lloycl, 405 F. App'x 679, 682 (3d Cir. 2011)); soo also Perfect Puppy, Inc. v.

C'ity ofE'. Providence, 98 F. Supp. 3d 408, 414 (D.R.I. Mar. 31, 2015), affd in part,

appefll dismissed in part, 807 F.3d 415 (1st Cir. 2015). To establish a dispute of

material fact, the rncord must contain evidence that creates a conflict requiring

resolution by a jury as was the case in Dias v.   Ci~v   m1d   Coun~v   of Denver. No. 07·

CV·00722·WDM·MJW, 2010 vVL 3873004, at *7 (D. Colo. Sept. 29, 2010). In DI~7S,

the court found that conflicting expert testimony regarding "the current state of the

science" created a genuine issue of fact that precluded sumnuu·y judgment on whether




                                            18
there existed a rational basis for a breed specific dog ordinance in Denver. Id. Unlike

the plaintiff in Dias, however, JVI&N has not submitted evidence that creates such a

conflict.     Its attempt to create an issue of material fact relies on the opinions of

attorneys who lack personal knowledge of the SSA system, specifically the

administration of its disclosure and representative sanctions rules, and examples in

which tho SSA recognizes law firms in contexts not requiring the same need for

administrative efficiency and representative monitoring.      fYalters v. 1Vat'J Ass'n   of


Radiation Survivors, 473 U.S. 305, 324, n.11 (1985) (finding that anecdotal evidence

of dealings with a massive benefits system "is simply not the sort of evidence that will

permit a conclusion that the entire system is operated contrary to its governing

regulations"). This evidence is not enough to subject the SSA's rogulations to "court·

rnom fact· finding." Sec Beach Comm., 508 U.S. at 315. Summary judgment on this

count therefore must beg-ranted in favor of the SSA.

       D.       Count VII: Equal Protection

       In Count VII, M&N alleges two types of equal protection violations. M&N's

first violation alleges that the SSA singled it out as a "class of one." ECF No. 19 at

il11170·71.    The second alleged violation is premised on the SSA discriminating

against M&N based on its status as a law firm in comparison to the SSA's treatment

of inclividual attorneys. Id. at   iril 168·69.
                1.    "Class of One"

       M&N argues that the SSA has singled it out as a "class of one" by treating it

differently than at least two similarly situated law firms, Green & Greenberg and the

Law Office of Richal'CI reinstein. ECF No. 43 at 25. According to M&N, these firms,


                                                  19
which also practice Social Security disability law in Rhode Island, have had

associates leave the firm to begin employment at the SSA before tho SSA authorized

or paid attorney's foes in their names for several cases. ECF No. 44 at 17· 18,   ilil 105·
07, 110·12. But., unlike M&N, attorneys from these law firms claim they received

authOl"ization and payment from the SSA for attorney's fees in the individual names

of their associates after the associates left to work for the SSA. ECF No. 43 at 25·2G;

ECF Nos. 1f4·1G, 44·17.

       In response, the SSA argues that lVI&N cannot maintain a "class of one" equal

protection claim because it lu\8 not presented evidence demonstrating that the SSA

act.eel in bad faith or with a malicious intent. to injure JVI&N by not authorizing it to

collect. lees in certain cases. ECF No. 45 at 15 (citing Tapah~111 v. Tusino, 377 F.3d 1,

G (l'' Cir. 2004). In support of its argument, the SSA points to other courts stating

that "class of one" claims should be rare and "not be used to 'transform every ordinary

misstep by a local official into a violation of the federal Constitution."' Id. (citing

!l!fiddleborough Veterm1s' Outreach Ctr., Inc. v. Provenche1; 502 Feel. App'x 8, 11 (1st

Cir. 2013)).   M&N responds to this argument by noting that the "First Circuit

precedent on the requirement of bad faith for a class of one claim is very unsettled,

including in this District." ECF No. 53 at 7. Alternatively, JVI&N argues that the

i·ecorcl contains evidence that supports an inference that the SSA, acting in bad faith,

applied its rules and regulations regarding attorney's fees to M&N to discourage

M&N from practicing Social Security disability law as a law firm. ECF No. 53 at 7.

The SSA challenges this assertion by noting that the evidence JVI&N submitted-




                                           20
affidavit testimony stating that the two other law firms received foes paid in the

individual names of their departed associates-does not support an inference of bad

faith because it does not show that the other law firms' former associates "waived

their fees or conectly withdrew from representation."           ECF No. 45 at 16· 17.

According to the SSA, several plausible rational explanations are possible for why

any payment may have been made to these other law firms, including administrative

enor. id. at 17·20.

       In a "class of one" equal protect.ion claim, a plaintiff must show that it "has

been intentionally t.1·eated differently from others similarly situated and that there is

no rational basis for the difference in treatment." ViJJ. of HiJJlowbrook v. Olech, 528

U.S. 562, 564 (2000); see also Freeman v. Town ofHudson, 714 F.3d 29, 38 (1st Cir.

2013). In claims such as M&N's, "the plaintiff ordinarily must also show that the

defendant's differential treatment of the plaintiff was motivated by 'bad faith or

malicious intent to injure .... "' Snyder v. Gaudet, 756 F.3d 30, 34 (1st Cir. 2014)

(citing Rubinovitz v. Rogato, 60 F.3d 906, 911 (1st Cir.HJ95)). This bad faith element

is concerned with the government actor's "intent to injure," not with the result of the

government's action. See P1iolo v. Town ofI{ingston, 111ass., 839 F. Supp. 2d 454, 462

(D. Mass. Mar. 20, 2012).     Thus, to survive a motion for summary judgment, an

"inference of ill-will or improper motive 'must flow rationally from the underlying

facts .... "' Buchanan ex rel. Estate ofBuchanan v. 111aine, 417 F. Supp. 2d 24, 38 (D.

Mass. Feb. 16, 2006) (citing Rubinovitz, 60 F.3d at 911).




                                          21
       The Court finds that M&N has not present.eel evidence showing that any

differential treatmont of M&N was motivated by bad faith or a malicious intent to

lllJUre. Nor doos any inference of bad faith "flow rationally" from the facts in the

rocorcl. Buchanan, 417 F. Supp. 2d at 38. \Vhile M&N contends that the two other

law firms recoivecl payments in tho individual names of·attornoys who left their

employment for government servico, the fact that fees paid wero in the individual

names of the other law firms' clepartocl associates does not prove bad faith or malice

on the SSA's part. As tho SSA notes, the other law firms' former associates may not

have waivocl their foos or correctly withdrew from representation before joining the

SSA, or tho payment of such fees may have been clone in error. ECF No. 45 at lG· 17.

Further, because tho bacl faith element is concerned with the guvernment actor's

"intent to injure" as opposed to the results of such action, M&N's assei'tion that the

SSA's act.ions could discourage it from practicing Social Security disability law is not

enough to establish bad faith or malice. See Pliolo, 839 F. Supp. 2d at 4G2. The Court

t.horeforn finds that there is not enough evidence to infer bacl faith ancl th.at summm·y

juclg1i10nt shoulcl he entered in favor of the SSA. See Snydei; 75G F.3d at 34.

             2.     Discrimination Based on Status as a Law Firm

      Tho second equal protection claim M&N assorts is promised on the SSA's

alleged discrimination against M&N based on its status as a law firm. ECF No. 43

at 21. M&N contends that the SSA has discriminated against M&N by permit.ting

individual attorneys, but not law firms, to represent Social Security disability

claimants and to receive attorney's foes in such cases. ECF No. 43 at 21-22. Such

differential treatment is impermissible, according to M&N, because there is no


                                           22
rational relationship bet.ween the disparate treatment and a legitimate government

objective. Id. (citing Starlight Sugw; Inc. v. Soto, 253 F.3cl 137, 145 (1st Cir. 2001)).

       The SSA counters this claim by noting that the different treatment oflaw firms

and individuals under its regulation is rationally related to legitimate government

interests. ECF No. 45 at 30. And, on rational basis review, a regulation "bearfs] a

strong presumption of validity." Id. (citing Beach Comm., 508 U.S. at 314). The SSA

argues that it is M&N's "burden to demonstrate that the regulations are irrational"

and to meet that burden, M&N must "negate every conceivable basis which might

support it." ld. (citing Helle1; 509 U.S. at 320; Beach Comm., 508 U.S. at 315).

       M&N contends that it can challenge the existence of a rational basis for a

rngulation on summary judgment and, if a dispute of material fact exists, then that

should preclude summary judgment in favor of the SSA. ECF No. 50 at 3.

       Like its substantive clue process challenge, M&N has the burden to

demonstrate that the regulations are irrational for this equal protection challenge.

111edeiros, 431 F.3d at 32~33 (citing EntcTs. v. Cliate1; 110 F.3d 150, 159 (1st Cir.1997)

("[A] court must. apply substantially the same [rational basis] analysis to both

substantive clue process and equal protection challenges.")) To meet that burden,

M&N must negate every conceivable basis which might support it.                Id. (citing

Abdullah v. Comm'i; 84 F.3d 18, 20 (1st Cir.1996); Beach Comm., 508 U.S. at 315)).

As discussed, M&N has profferocl no evidence, nor has it raised a dispute of material

fact, that. challenges the SSA's rational basis for its regulatory regime in serving

administrative efficiency, protecting claimants' rights, and providing for easier




                                           23
oversight of roprosontat.ives for compliance with the SSA's rules and regulations.

Summary judgment on this count therofore must be granted in favor of the SSA.

IV.   CONCLUSION

      For the reasons stated, the Court DENIES M&N's .Motion for Summary

Judgment on Counts V, VI, and VII of its First Amended Complaint (ECF No. 43) and

GRANTS the SSA's Mot.ion for Summary Judgment. ECF No. 45.



IT IS sJORD'
       I

John J. McConnell, Jr.
Chief Judge
United States District Court

March 12, 2020




                                       24
